461 So.2d 770 (1984)
Clarence COURSE
v.
STATE of Mississippi.
No. 55277.
Supreme Court of Mississippi.
December 19, 1984.
*771 William B. Kirksey, Kirksey, Brantley & DeLaughter, Jackson, for appellant.
Edwin Lloyd Pittman, Atty. Gen. by Charles W. Maris, Jr., Sp. Asst. Atty. Gen., Jackson, for appellee.
Before ROY NOBLE LEE, P.J., and HAWKINS and SULLIVAN, JJ.
HAWKINS, Justice, for the Court:
Clarence Course appeals from his conviction of the crime of burglary of a dwelling in the Circuit Court of the First Judicial District of Hinds County and sentence to serve ten years in the Department of Corrections. Having also found Course had been previously convicted of two separate felonies, one for armed robbery and another for burglary, all as charged in the indictment, the circuit judge sentenced Course as a habitual offender to serve the full ten years without parole, probation or reduction of sentence under Miss. Code Ann. § 99-19-81. We affirm.
The attorney for Course on appeal did not represent him at trial.
Course has two assignments of error, the first being that the State, simply by producing records that one "Clarence Course" was convicted of the two previous felonies, did not in and of itself identify that person as the defendant on trial. The records did furnish a presumption of such identity, however, which could have been easily overcome if erroneous. See: Branning v. State, 224 So.2d 579 (Miss. 1969); Goldsby v. State, 240 Miss. 647, 123 So.2d 429 (1960); and 1 Wharton's Criminal Evidence, § 103, pp. 180-82 (Torcai ed. 13th ed. 1972). We do add the State would be well advised to be prepared to go further than mere records, however, especially where the name is not unusual or uncommon.
Course also complains of the trial judge's amendment of one instruction and refusal of another, which we find without merit.
AFFIRMED.
PATTERSON, C.J., WALKER and ROY NOBLE LEE, P.JJ., and BOWLING, DAN M. LEE, PRATHER, ROBERTSON and SULLIVAN, JJ., concur.